DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 12/22/2020 has been entered and acknowledged by the Examiner.
Claims 1-12 are pending in the instant application.
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use,
on sale, or otherwise available to the public before the effective filing date of the claimed
invention.
Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota (US Patent No. 7,902,755, previously cited).
Regarding Claim 1: Kubota discloses, at least in figure 3: an organic light-emitting display apparatus (col. 1, line 9), comprising: a substrate (10, col. 5, line 3);
a display unit (81,82,19, col. 6, lines 25-32) arranged on the substrate (10);
a dam unit (20, col. 7, line 15) around a periphery(line 15) of the display unit (81,82,19) and on the substrate (10); a first inorganic film(21, line 43, col. 7) covering the display unit (81,82,19) and the dam unit (20); a first organic film (22, col. 8, line 36) covering a portion of the first inorganic film (21); and a second inorganic film (23, col. 8, line 2) covering the first organic film (22) and the dam unit (20); wherein the first organic film (22) covers an entirety of the display unit (81,82,19), wherein the dam unit (20) is

Wherein the second inorganic film (23) directly contacts the first inorganic film (22) outside the dam unit (20) and wherein the dam unit has elasticity (col. 7, line 17, dam is polyimide or acrylic). 
Grace et al (US PG Pub. No. 2002/0196386) teaches in paragraph [0044] that the polyimide of Kubota is flexible (elastic).
Regarding Claim 2, Kubota discloses: wherein the dam unit (20) comprises a material selected from the group consisting of silicone, an epoxy, and an acryl (col. 7, line 17).
Regarding Claim 3, Kubota discloses in col. 8, lines 2-4, wherein the second inorganic film (23) comprises a material selected from the group consisting of SiNx, AI2O3, SiC>2, and TiC>2.
Regarding Claim 4, Kubota discloses in figure 3: the first inorganic film (21) covers an entirety of opposing sidewalls of the dam unit (20).
Regarding Claim 5, an organic light-emitting display apparatus (col. 1, line 9)
, comprising:
a substrate (10); a display unit (81,82,19) arranged on the substrate(10);
a dam unit (20)around a periphery of the display unit (81,82,19) and on the substrate (10); a first inorganic film (21) covering the display unit (81,82,19) and the dam unit (20); a first organic film (22) covering a portion of the first inorganic film (21), wherein the first 
the display unit (81,82,19), and wherein the first organic film (22) is between the first inorganic film (21) and the second inorganic film (23) wherein the dam unit has elasticity (col. 7, line 17, dam is polyimide or acrylic). 
Grace et al (US PG Pub. No. 2002/0196386) teaches in paragraph [0044] that the polyimide of Kubota is flexible (elastic).
Regarding Claim 6, Kubota discloses in figure 3: wherein an upper surface of the second inorganic film (23) that faces away from the substrate (10) is non-planar due to the underlying display unit (81, 82,19) and the dam unit (20), wherein a distance from the substrate (10) to the second inorganic film (23) in a direction normal to an upper surface of the substrate (10) varies with location.

Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US PG Pub. No. 2012/0133275, previously cited).
Regarding Claim 1, Lee discloses, at least in figure 4D, an organic light-emitting display apparatus (paragraph [0006] discloses its use in an OLED), comprising: a substrate (210, ¶ [0054], line 3); a display unit (220, ¶ [0054], line 2) arranged on the substrate (210); a dam unit (240, ¶ [0058], line 1) around a periphery (see fig. 4D and ¶ [0058]) of the display unit (220, in a plan view) and on the substrate (210); a first inorganic film (231, ¶ [0055], line 1 -2) covering the display unit (220) and the dam 
second inorganic film (233), and wherein the second inorganic film (233) directly contacts the first inorganic (231) film outside the dam unit (240) wherein the dam unit has elasticity (¶ [0058], Teflon is a very flexible material (elastic), Google search)
Regarding Claim 3, Lee discloses in paragraph [0057], wherein the second inorganic film (233) comprises a material selected from the group consisting of SiNx, AI2O3, SiC>2, and TiC>2.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota (755) in view of Lee (275).
Regarding Claim 7, Kubota fails to disclose: the first organic film (22) comprising at least one of polyurea and polyacrylate.
Lee teaches: the first organic film (232) comprising at least one of polyurea and polyacrylate (¶ [0068], line 4).
use as a matter of obvious design choice, In re Leshin,125 USPQ 416
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (275) in view of Kodas et al (US PG Pub. No. 2006/0083694, previously cited).
Regarding Claim 2, Lee fails to disclose: wherein the dam unit (240) comprises a material selected from the group consisting of silicone, an epoxy, and an acryl. Lee discloses in paragraph [0058] that the dam unit (240) should be hydrophobic.
Kodas teaches in paragraph [0037] that silicone is hydrophobic (14 lines up from the end).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try silicone for the dam unit of Lee, since it has the required properties desired and there is a reasonable expectation of success (MPEP 21431.E).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (275) in view of Nishizawa et al (US PG Pub. No. 2003/0155861, previously cited).
Regarding Claim 5, Lee discloses in figure 4D:, an organic light-emitting display apparatus (¶ [0006] discloses its use in an OLED), comprising: a substrate (210); a display unit (220) arranged on the substrate (210) and comprising an organic light-emitting device(¶ [0006]); a dam unit (240) around a periphery of the display unit (220) and on the substrate (210); a first inorganic film (231) covering the display unit 
 (232), and wherein the first organic film (232) is between the first inorganic film (231) and the second inorganic film (233) wherein the dam unit has elasticity (¶ [0058], Teflon is a very flexible material (elastic), Google search)
Lee fails to disclose: and a thin film transistor electrically connected to the organic light-emitting device
Nishizawa teaches, in an OLED, using thin film transistors as switching elements for selection of pixels (¶ [0004]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide thin film transistors in the flat panel display of Lee, as switching elements for selection of pixels.
Regarding Claim 6, Lee discloses in figure 4D: wherein an upper surface of the second inorganic film (233) that faces away from the substrate (210) is non-planar due to the underlying display unit (220) and the dam unit (240), wherein a distance from the substrate (210) to the second inorganic film (233) in a direction normal to an upper surface of the substrate (210) varies with location.
Regarding Claim 7, Lee discloses: the first organic film (232) comprising at least one of polyurea and polyacrylate (¶ [0068], line 4).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (275) in view of Lu (US PG Pub. No. 2003/0205709, previously cited).
Regarding Claim 8, Lee discloses in figure 4D: an organic light-emitting display apparatus (¶ [0006] discloses its use in an OLED), comprising: a substrate (210); a display unit (220) arranged on the buffer layer; a dam unit (240) on the buffer layer; a first inorganic film (231) covering the display unit (220) and the dam unit (240); a first organic film (232) covering a portion of the first inorganic film (231); and a second inorganic film (233) covering the first organic film (232) and the dam unit (240), wherein the first organic film (232) covers an entirety of the display unit (220), wherein the first organic film (232) is between the first inorganic film (231) and the second inorganic film (233), wherein the dam unit (240) is arranged at a periphery of the first organic film (232) wherein the dam unit has elasticity (¶ [0058], Teflon is a very flexible material (elastic), Google search)
Lee fails to disclose: a buffer layer on the substrate comprising an inorganic material.
Lu teaches, in an OLED (title), a buffer layer on the substrate comprising an inorganic material to protect the substrate from moisture, oxygen or ions (¶ [0016], 22 lines up from the end).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a buffer layer on the substrate of Lee, as taught by Lu, to protect the substrate from moisture, oxygen or ions.
Regarding Claim 9, Lee discloses in paragraph [0057], wherein the second inorganic film (233) comprises a material selected from the group consisting of SiNx, AI2O3, SiC>2, and TiC>2.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (275) and Lu (709) and further in view of Kubota (755).
Regarding Claim 10, Lee fails to disclose: wherein the first inorganic film covers an entirety of opposing sidewalls of the dam unit.
Kubota teaches in figure 3, an OLED (title) with first and second inorganic films (21) and (23) and an intermediate organic film (22) wherein the first inorganic film (21) covers an entirety of opposing sidewalls of the dam unit (20) to provide additional protection to the dam unit which is organic (col. 7, line 17, acrylic or epoxy, and more sensitive to moisture).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide a first inorganic film in the device of Lee that covers opposing sidewalls of the dam unit, as taught by Kubota, to provide additional protection to the organic dam unit against contamination.
Regarding Claim 11, Lee fails to disclose: wherein the second inorganic film directly contacts a portion of the first inorganic film between the display unit and the dam unit.
Kubota teaches in figure 3: wherein the second inorganic film (23) directly contacts a portion of the first inorganic film (21) between the display unit (81,82, 19)) and the dam unit (20). As shown in figure 3, this provides a double inorganic barrier between the two organic materials of the layer (22) and the dam unit. (This allows them to be different materials without any chemical reaction between the layers). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to allow the first and second inorganic layers of Lee to 
Regarding Claim 12, Lee discloses in figure 4D: wherein the second inorganic film (233) directly contacts the first inorganic film (231) outside the dam unit (240).
Response to Arguments
Applicant’s arguments presented 12/22/2020 are moot in light of the amendment of the independent claims. Therefore, this action is final.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CONTACT INFORMATION

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/DONALD L RALEIGH/
Primary Examiner, Art Unit 2879